Broyles, C. J.
1. Under repeated, rulings of the Supreme Court and this court, upon the hearing of a certiorari the evidence set forth in the untraversed and unexeepted to answer of the trial judge must be accepted as the evidence in the case.
2. In this case the evidence set out in the untraversed and unexeepted to answer of the trial judge amply authorized the defendant’s conviction of the misdemeanor charged; and the judge of the superior court did not err in overruling the certiorari.

Judgment affirmed.


MacIntyre and Guerry, JJ., concur.